      Case 1:20-cv-00305-WMR-RGV Document 1 Filed 01/22/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

Juanita Barrett,                             Case No.:

                   Plaintiff,

      vs.                                    COMPLAINT

Online Information Services, Inc., a
foreign corporation,                         JURY TRIAL DEMAND

                   Defendant.




       NOW COMES THE PLAINTIFF, JUANITA BARRETT, BY AND

THROUGH COUNSEL, Matthew Landreau, and for her Complaint against the

Defendant, pleads as follows:

                                  JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

       (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                       VENUE

   2. The transactions and occurrences which give rise to this action occurred in

       the City of Conyers, Rockdale County, Georgia.

   3. Venue is proper in the Northern District of Georgia, Atlanta Division.
  Case 1:20-cv-00305-WMR-RGV Document 1 Filed 01/22/20 Page 2 of 5




                                  PARTIES

4. Plaintiff is a natural person residing in City of Conyers, Rockdale County,

   Georgia.

5. The Defendant to this lawsuit is Online Information Services, Inc., which is

   a foreign corporation that conducts business in the State of Georgia.

                       GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt (“the alleged Debt”)

   in the amount of $289.00 allegedly owed by Plaintiff to PSEG Services

   Corporation.

7. Plaintiff disputes the alleged Debt.

8. On or about October 03, 2019, Plaintiff obtained her Trans Union credit

   disclosure and noticed Defendant reporting the alleged Debt.

9. On or about October 24, 2019, Plaintiff sent Defendant a letter disputing the

   alleged Debt.

10.On November 26, 2019, a prospective lender, Continental Fin Co, obtained

   Plaintiff’s Trans Union credit file.

11.On December 3, 2019, Premium Credit Bureau, another prospective lender,

   obtained Plaintiff’s Trans Union credit file.

12.On or about December 18, 2019, Plaintiff obtained her Trans Union credit

   disclosure, which showed that Defendant failed or refused to flag the
  Case 1:20-cv-00305-WMR-RGV Document 1 Filed 01/22/20 Page 3 of 5




   account reflected by the alleged Debt as disputed, in violation of the

   FDCPA.

13.In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.

14.Defendant had more than ample time to instruct Trans Union to flag its trade

   line as Disputed.

15.Defendant’s inaction to have its trade line on Plaintiff’s credit reports

   flagged as disputed was either negligent or willful.

16.Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. His credit report continues to be damaged due to the

   Defendant’s failure to properly report the associated trade line.


VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

17.Plaintiff reincorporates the preceding allegations by reference.

18.At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.

19.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

   issue in this case is a consumer debt.

20.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

   ("FDCPA"), 15 U.S.C. §1692a(6).
     Case 1:20-cv-00305-WMR-RGV Document 1 Filed 01/22/20 Page 4 of 5




   21.Defendant's foregoing acts in attempting to collect this alleged debt violated

      15 U.S.C. §1692e(8) by communicating to any person credit information,

      which is known to be false or should be known to be false, including failure

      to report a disputed debt as disputed.

   22.As a direct and proximate cause of the Defendant’s failure to flag its trade

      line as disputed, Plaintiff has suffered economic, emotional, general, and

      statutory damages as a result of these violations of the FDCPA.



      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.



                     DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiff requests that the Court grant him the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages; and

   c. Statutory costs and attorneys’ fees.



                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.
    Case 1:20-cv-00305-WMR-RGV Document 1 Filed 01/22/20 Page 5 of 5




DATED: January 22, 2020



                                      By: /s/ Matthew Landreau
                                      Matthew Landreau
                                      Bar Number 301329
                                      22142 West Nine Mile Road
                                      Southfield, MI 48033
                                      Telephone: (248) 353-2882
                                      Facsimile: (248) 353-4840
                                      E-Mail: matt@crlam.com
                                      Attorneys for Plaintiff,
                                      Juanita Barrett
